Notice: This opinion is subject to formal revision before publication in the Atlantic
and Maryland Reporters. Users are requested to notify the Clerk of the Court of
any formal errors so that corrections may be made before the bound volumes go
to press.

             DISTRICT OF COLUMBIA COURT OF APPEALS

No. 20-BG-181

IN RE JASON E. RHEINSTEIN
                                                      2020 DDN 36
A Member of the Bar of the
District of Columbia Court of Appeals

Bar Registration No. 494575

BEFORE: Thompson and Beckwith, Associate Judges, and Nebeker, Senior Judge.

                                   ORDER
                           (FILED – December 23, 2020)

       On consideration of the certified order of the Court of Appeals of Maryland
disbarring respondent from the practice of law in that jurisdiction; the February 28,
2020, order suspending respondent from the practice of law in this jurisdiction and
directing him to show cause why reciprocal discipline should not be imposed;
respondent’s motion for leave to file a lodged document under seal; respondent’s
response to the show cause order wherein he states reciprocal discipline should not
be imposed; the statement of Disciplinary Counsel regarding reciprocal discipline
and respondent’s reply thereto; and respondent’s motion for leave to file lodged
exhibits and his verified statement of facts; and it appearing that respondent filed his
D.C. Bar R. XI, §14(g) affidavit on May 1, 2020, it is

       ORDERED that respondent’s motions to file documents under seal and for
leave to file exhibits and his verified statement of facts are denied. It is

       FURTHER ORDERED that Jason E. Rheinstein is hereby disbarred from the
practice of law in the District of Columbia, nunc pro tunc to May 1, 2020. In
reciprocal disciplinary matters the court applies a rebuttable presumption that
identical discipline will be imposed unless respondent shows by clear and
convincing evidence that one of the five exceptions applies, a high standard
respondent has not met. See, e.g., In re Salo, 48 A.3d 174 (D.C. 2012). To the extent
respondent argues that he was not provided due process by the state of Maryland,
the record reflects that he undertook various actions to delay the disciplinary
proceedings and failed to comply with discovery within the time period, resulting in
the imposition of sanctions. Respondent made similar arguments to the Court of
Appeals for the state of Maryland, as well as arguments that he was disciplined for
uncharged actions, and the court rejected these arguments. To the extent respondent
challenges the imposition of reciprocal discipline by challenging the findings of the
state of Maryland, such challenges are improper in reciprocal disciplinary
proceedings, see In re Zdravkovich, 831 A.2d 964, 969 (D.C. 2003) (“Put simply,
reciprocal discipline proceedings are not a forum to reargue the foreign discipline.”).


                                 PER CURIAM